Citation Nr: 0729138	
Decision Date: 09/17/07    Archive Date: 10/01/07	

DOCKET NO.  05-21 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to June 
1949, and from February 1950 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004 and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for 
hypertension with coronary artery disease.  In pertinent 
part, it is contended that the veteran's hypertension and/or 
coronary artery disease had their origin during his period of 
active military service.  In the alternative, it is contended 
that the veteran's current hypertension with coronary artery 
disease is proximately due to, the result of, or aggravated 
by his service-connected conversion reaction with post-
traumatic stress disorder.

In that regard, the Board notes that, at the time of the 
filing of the veteran's original claim in March 2004, that 
claim was exclusively for service connection on a direct 
basis.  While in correspondence of December 2004, it appeared 
that the veteran was claiming service connection for 
hypertension/coronary artery disease as secondary to his 
service-connected psychiatric disability, when contacted, the 
veteran indicated that he was, in fact, filing a claim only 
for an increased evaluation for his service-connected 
conversion reaction.  Not until the time of a videoconference 
hearing before the undersigned Veterans Law Judge in May 2007 
did the veteran and his accredited representative indicate 
that they were filing a claim not only for direct service 
connection, but also for service connection for coronary 
artery disease/hypertension as secondary to the veteran's 
service-connected conversion reaction with post-traumatic 
stress disorder.

The Board observes that, in June 2007, there were received 
two medical journal articles, one of which purported to show 
a prospective association between post-traumatic stress 
disorder symptomatology and coronary heart disease.  While 
following a VA cardiovascular examination in January 2006, 
the examiner offered his opinion that the veteran's 
hypertension and/or coronary artery disease did not have 
their origin during his period of active service, no opinion 
was offered regarding the relationship, if any, between that 
pathology and the veteran's service-connected conversion 
reaction with post-traumatic stress disorder.  Moreover, a 
review of the record fails to document that the veteran was 
ever provided with Veterans Claims Assistance Act of 2000 
(VCAA)-complying notice with respect to his claim for 
secondary service connection.  While in correspondence of 
June 2004, the veteran was furnished information regarding 
the requirements for an award of service connection on a 
direct basis, he was never, in fact, provided the requisite 
information regarding secondary service connection, a matter 
clearly at issue in this case.  Nor has he been advised of 
the new regulatory provisions governing secondary service 
connection which became effective in October 2006.  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should furnish the veteran 
copies of all pertinent laws and 
regulations governing the award of 
service connection on a secondary basis.  
These regulations should specifically 
include the amended criteria for an award 
of service connection on a secondary 
basis which became effective in October 
2006.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2006, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA cardiovascular 
examination in order to more accurately 
determine the exact nature and etiology 
of his claimed hypertension with coronary 
artery disease.  The RO is advised that 
the veteran must be given notice of the 
date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment as to whether 
the veteran's current 
hypertension/coronary artery disease is 
as likely as not proximately due to, the 
result of, or aggravated by his service-
connected conversion reaction with post-
traumatic stress disorder.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior completion 
to the examination.  Moreover, a notation 
to the effect that this record review 
took place must be included in the 
examination report.

4.  The RO should then review the 
veteran's claim for service connection 
for hypertension with coronary artery 
disease on both a direct and secondary 
basis.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in February 2006.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



